Title: To Thomas Jefferson from Wilson Cary Nicholas, 4 April 1805
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Norfolk Apl. 4. 1805.
                  
                  I last night had the pleasure to receive your favour of the 26th. of march, your letter was delivered to Col. Newton this morning. he accepts the appointment. I this day write to Mr. Gallatin to request that I may be permitted to resign, and that my resignation may take place the 26th. of this month, by that time the business of the office will be as nearly up, as it is possible it ever shou’d be. In taking leave of this subject for ever, I feel that I owe you an apology for the trouble that I have given you. Upon your goodness I rely for my pardon. Be assured my Dear Sir, that no time or circumstances, can ever erase from My heart, the recollection of the weight of my obligations to you. The situation of the pennsylvania & New York, and strong indications of the same spirit existing here, and elsewhere, gives me the most poignant concern. Can it be possible that our country is destined to go through the miseries that the revolution brought upon France? and that we are in the same way to be deprived of our liberty? I pray to God this may not happen, before it does, I am sure thousands, and thousands, of our best citizens must be deprived of their lives. I fear it will be scarcely possible for you to avoid being embroiled with one of those parties, if an appointment should be to be made in pennsa. your preference of a man of either party, will be considered as making your election between them.
                  I am Dear Sir, with the greatest respect & esteem Your devoted
                  
                     W. C. Nicholas 
                     
                  
               